Exhibit 10.1

REGADO BIOSCIENCES, INC.

2013 EQUITY COMPENSATION PLAN

 

1. Establishment and Purpose

The purpose of the Regado Biosciences, Inc. 2013 Equity Incentive Plan (the
“Plan”) is to provide a means whereby eligible employees, officers, non-employee
directors and other individual service providers develop a sense of
proprietorship and personal involvement in the development and financial success
of the Company and to encourage them to devote their best efforts to the
business of the Company, thereby advancing the interests of the Company and its
stockholders. The Company, by means of the Plan, seeks to retain the services of
such eligible persons and to provide incentives for such persons to exert
maximum efforts for the success of the Company and its Subsidiaries.

The Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Stock Units, Performance
Shares, Performance Units, Incentive Bonus Awards, Other Cash-Based Awards and
Other Stock-Based Awards. This Plan shall become effective upon the date set
forth in Section 18.1 hereof.

 

2. Definitions

Wherever the following capitalized terms are used in the Plan, they shall have
the meanings specified below:

2.1 “Affiliate” means, with respect to a Person, a Person that directly or
indirectly Controls, or is Controlled by, or is under common Control with, such
Person.

2.2 “Applicable Law” means the requirements relating to the administration of
equity-based awards or equity compensation plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.

2.3 “Award” means an award of a Stock Option, Stock Appreciation Right,
Restricted Stock, Stock Unit, Performance Share, Performance Unit, Incentive
Bonus Award, Other Cash-Based Award and/or Other Stock-Based Award granted under
the Plan.

2.4 “Award Agreement” means either (i) a written or electronic agreement entered
into between the Company and a Participant setting forth the terms and
conditions of an Award including any amendment or modification thereof, or
(ii) a written or electronic statement issued by the Company to a Participant
describing the terms and provisions of such Award, including any amendment or
modification thereof. The Committee may provide for the use of electronic,
internet or other non-paper Award Agreements, and the use of electronic,
internet or other non-paper means for the acceptance thereof and actions
thereunder by a Participant. Each Award Agreement shall be subject to the terms
and conditions of the Plan and need not be identical.

2.5 “Board” means the Board of Directors of the Company.

2.6 “Cause” means (i) conviction of, or the entry of a plea of guilty or no
contest to, a felony or any other crime that causes the Company or its
Affiliates public disgrace or disrepute, or materially and adversely affects the
Company’s or its Affiliates’ operations or financial performance or the
relationship the Company has with its customers, (ii) gross negligence or
willful misconduct with respect to the Company or any of its Affiliates,
including, without limitation fraud, embezzlement, theft or proven dishonesty in
the course of his or her employment; (iii) refusal to perform any lawful,
material obligation or fulfill any duty (other than any duty or obligation of
the type described in clause (v) below) to the Company or its Affiliates (other
than due to a Disability), which refusal, if curable, is not cured within 10
days after delivery of written notice thereof; (iv) material breach of any
agreement with or duty owed to the Company or any of its Affiliates, which
breach, if curable, is not cured within 10 days after the delivery of written
notice thereof; or (v) any breach of any obligation or duty to the

 

1.



--------------------------------------------------------------------------------

Company or any of its Affiliates (whether arising by statute, common law or
agreement) relating to confidentiality, noncompetition, nonsolicitation or
proprietary rights. Notwithstanding the foregoing, if a Participant and the
Company (or any of its Affiliates) have entered into an employment agreement,
consulting agreement or other similar agreement that specifically defines
“cause,” then with respect to such Participant, “Cause” shall have the meaning
defined in that employment agreement, consulting agreement or other agreement.

2.7 “Change in Control” means, unless otherwise provided in an Award Agreement,
the occurrence of any one of the following events:

(i) any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding the Company, any entity
controlling, controlled by or under common control with the Company, any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any such entity, and, with
respect to any particular Participant, the Participant and any “group” (as such
term is used in Section 13(d)(3) of the Exchange Act) of which the Participant
is a member), is or becomes the “beneficial owner” (as defined in Rule 13(d)(3)
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of either (A) the combined voting power of the
Company’s then outstanding securities or (B) the then outstanding shares of
Common Stock (in either such case other than as a result of an acquisition of
securities directly from the Company); or

(ii) any consolidation or merger of the Company where the stockholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate 50% or more of the combined voting power of the
securities of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any); or

(iii) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by “persons” (as defined above) in
substantially the same proportion as their ownership of the Company immediately
prior to such sale or (B) the approval by stockholders of the Company of any
plan or proposal for the liquidation or dissolution of the Company; or

(iv) the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any Director whose election, or nomination for election by the
Company’s stockholders, was approved or ratified by a vote of at least a
majority of the members of the Board then still in office who were members of
the Board at the beginning of such 24-calendar-month period, shall be deemed to
be an Incumbent Director.

Notwithstanding the foregoing, no event or condition shall constitute a Change
in Control to the extent that, if it were, a 20% tax would be imposed under
Section 409A of the Code; provided that, in such a case, the event or condition
shall continue to constitute a Change in Control to the maximum extent possible
(e.g., if applicable, in respect of vesting without an acceleration of
distribution) without causing the imposition of such 20% tax.

2.8 “Code” means the Internal Revenue Code of 1986, as amended. For purposes of
this Plan, references to sections of the Code shall be deemed to include
references to any applicable regulations thereunder and any successor or similar
provision.

2.9 “Committee” means the committee of the Board delegated with the authority to
administer the Plan, or the full Board, as provided in Section 3 of the Plan.
With respect to any decision involving an Award intended to satisfy the
requirements of Section 162(m) of the Code, the Committee shall consist of two
or more directors of the Company who are “outside directors” within the meaning
of Section 162(m) of the Code. With respect to any decision relating to a
Reporting Person, the Committee shall consist solely of two or more directors
who are disinterested within the meaning of Rule16b-3 promulgated under the
Exchange Act, as amended from time to time, or any successor provision. The fact
that a Committee member shall fail to qualify under any of these

 

2.



--------------------------------------------------------------------------------

requirements shall not invalidate an Award if the Award is otherwise validly
made under the Plan. The Board may at any time appoint additional members to the
Committee, remove and replace members of the Committee with or without cause,
and fill vacancies on the Committee however caused.

2.10 “Common Stock” means the Company’s Common Stock, par value $.001 per share.

2.11 “Company” means Regado Biosciences, Inc., a Delaware corporation, and any
successor thereto as provided in Section 16.8.

2.12 “Control” means, as to any Person, the power to direct or cause the
direction of the management and policies of such Person, or the power to appoint
directors of the Company, whether through the ownership of voting securities, by
contract or otherwise (the terms “Controlled by” and “under common Control with”
shall have correlative meanings).

2.13 “Date of Grant” means the date on which an Award under the Plan is granted
by the Committee, or such later date as the Committee may specify to be the
effective date of an Award.

2.14 “Disability” means a Participant being considered “disabled” within the
meaning of Section 409A of the Code and Treasury Regulation 1.409A-3(i)(4), as
well as any successor regulation or interpretation.

2.15 “Effective Date” means the date set forth in Section 18.1 hereof.

2.16 “Eligible Person” means any person who is an employee, officer, director,
consultant, advisor or other individual service provider of the Company or any
Subsidiary, or any person who is determined by the Committee to be a prospective
employee, officer, director, consultant, advisor or other individual service
provider of the Company or any Subsidiary.

2.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.18 “Excluded Option” means a stock option awarded under the Prior Plan that
provides, by its terms, that a termination of service shall not be deemed to
occur in the event that the individual optionholder’s membership on the Board
terminates and the optionholder is replaced by a successor designee of the
investor who appointed the optionholder to the Board.

2.19 “Fair Market Value” of a share of Common Stock shall be, as applied to a
specific Date of Grant (i) the closing price of a share of Common Stock on the
most recent date preceding the Date of Grant on which trades of the Common Stock
were recorded on the principal established stock exchange or national market
system on which the Common Stock is then traded, or (ii) if the shares of Common
Stock are not then traded on an established stock exchange or national market
system but are then traded in an over-the-counter market, the average of the
closing bid and asked prices for the shares of Common Stock in such
over-the-counter market on the most recent date preceding such Date of Grant on
which such closing bid and asked prices are available on such over-the-counter
market or (iii) if the shares of Common Stock are not then listed on a national
securities exchange or national market system or traded in an over-the-counter
market, the price of a share of Common Stock as determined by the Committee in
its discretion in a manner consistent with Section 409A of the Code and Treasury
Regulation 1.409A-1(b)(5)(iv), as well as any successor regulation or
interpretation.

2.20 “Incentive Bonus Award” means an Award granted under Section 12 of the
Plan.

2.21 “Incentive Stock Option” means a Stock Option granted under Section 6
hereof that is intended to meet the requirements of Section 422 of the Code and
the regulations promulgated thereunder.

2.22 “Inducement Award” means an Award granted pursuant to Section 4.4 of the
Plan.

2.23 “IPO Date” means the date of consummation of the initial public offering of
the Company’s Common Stock.

 

3.



--------------------------------------------------------------------------------

2.24 “Nonqualified Stock Option” means a Stock Option granted under Section 6
hereof that is not an Incentive Stock Option.

2.25 “Other Cash-Based Award” means a contractual right granted to an Eligible
Person under Section 13 hereof entitling such Eligible Person to receive a cash
payment at such times, and subject to such conditions, as are set forth in the
Plan and the applicable Award Agreement.

2.26 “Other Stock-Based Award” means a contractual right granted to an Eligible
Person under Section 13 representing a notional unit interest equal in value to
a share of Common Stock to be paid and distributed at such times, and subject to
such conditions as are set forth in the Plan and the applicable Award Agreement.

2.27 “Participant” means any Eligible Person who holds an outstanding Award
under the Plan.

2.28 “Person” shall mean any individual, partnership, firm, trust, corporation,
limited liability company or other similar entity. When two or more Persons act
as a partnership, limited partnership, syndicate or other group for the purpose
of acquiring, holding or disposing of Common Stock, such partnership, limited
partnership, syndicate or group shall be deemed a “Person”

2.29 “Performance Measures” mean the measures of performance of the Company and
its Subsidiaries as more fully described in Section 14 of the Plan and Exhibit A
hereto.

2.30 “Performance Shares” means a contractual right granted to an Eligible
Person under Section 10 hereof representing a notional unit interest equal in
value to a share of Common Stock to be paid and distributed at such times, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

2.31 “Performance Unit” means a contractual right granted to an Eligible Person
under Section 11 hereof representing a notional dollar interest as determined by
the Committee to be paid and distributed at such times, and subject to such
conditions, as are set forth in the Plan and the applicable Award Agreement.

2.32 “Plan” means this Regado Biosciences, Inc. 2013 Equity Compensation Plan,
as it may be amended from time to time.

2.33 “Prior Plan” means the Company’s 2004 Equity Compensation Plan.

2.34 “Reporting Person” means an officer, director or greater than ten percent
stockholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.

2.35 “Restricted Stock Award” means a grant of shares of Common Stock to an
Eligible Person under Section 8 hereof that are issued subject to such vesting
and transfer restrictions and such other conditions as are set forth in the Plan
and the applicable Award Agreement.

2.36 “Securities Act” means the Securities Act of 1933, as amended.

2.37 “Service” means a Participant’s employment or other service relationship
with the Company or any Subsidiary.

2.38 “Stock Appreciation Right” means a contractual right granted to an Eligible
Person under Section 7 hereof entitling such Eligible Person to receive a
payment, upon the exercise of such right, in such amount and at such time, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

2.39 “Stock Option” means a contractual right granted to an Eligible Person
under Section 6 hereof to purchase shares of Common Stock at such time and
price, and subject to such conditions, as are set forth in the Plan and the
applicable Award Agreement.

 

4.



--------------------------------------------------------------------------------

2.40 “Stock Unit Award” means a contractual right granted to an Eligible Person
under Section 9 hereof representing notional unit interests equal in value to a
share of Common Stock to be paid and distributed at such times, and subject to
such conditions, as are set forth in the Plan and the applicable Award
Agreement.

2.41 “Stockholders” Agreement” means an agreement between a Participant and the
Company as contemplated by Section 16.11.

2.42 “Subsidiary” means an entity (whether or not a corporation) that is wholly
or majority owned or controlled, directly or indirectly, by the Company;
provided, however, that with respect to Incentive Stock Options, the term
“Subsidiary” shall include only an entity that qualifies under section 424(f) of
the Code as a “subsidiary corporation” with respect to the Company.

 

3. Administration

3.1 Committee Members. The Plan shall be administered by the Committee; provided
that the entire Board may act in lieu of the Committee on any matter, subject to
Code Section 162(m) and 16b-3 Award requirements referred to in Section 2.9 of
the Plan. If and to the extent permitted by Applicable Law, the Committee may
authorize one or more Reporting Persons (or other officers) to make Awards to
Eligible Persons who are not Reporting Persons (or other officers whom the
Committee has specifically authorized to make Awards). Subject to Applicable Law
and the restrictions set forth in the Plan, the Committee may delegate
administrative functions to individuals who are Reporting Persons, officers, or
employees of the Company or its Subsidiaries.

3.2 Committee Authority. The Committee shall have such powers and authority as
may be necessary or appropriate for the Committee to carry out its functions as
described in the Plan. Subject to the express limitations of the Plan, the
Committee shall have authority in its discretion to determine the Eligible
Persons to whom, and the time or times at which, Awards may be granted, the
number of shares, units or other rights subject to each Award, the exercise,
base or purchase price of an Award (if any), the time or times at which an Award
will become vested, exercisable or payable, the performance criteria,
performance goals and other conditions of an Award, the duration of the Award,
and all other terms of the Award. Subject to the terms of the Plan, the
Committee shall have the authority to amend the terms of an Award in any manner
that is not inconsistent with the Plan (including to extend the post-termination
exercisability period of Stock Options and Stock Appreciation Rights), provided
that no such action shall adversely affect the rights of a Participant with
respect to an outstanding Award without the Participant’s consent. The Committee
shall also have discretionary authority to interpret the Plan, to make all
factual determinations under the Plan, and to make all other determinations
necessary or advisable for Plan administration, including, without limitation,
to correct any defect, to supply any omission or to reconcile any inconsistency
in the Plan or any Award Agreement hereunder. The Committee may prescribe,
amend, and rescind rules and regulations relating to the Plan. The Committee’s
determinations under the Plan need not be uniform and may be made by the
Committee selectively among Participants and Eligible Persons, whether or not
such persons are similarly situated. The Committee shall, in its discretion,
consider such factors as it deems relevant in making its interpretations,
determinations and actions under the Plan including, without limitation, the
recommendations or advice of any officer or employee of the Company or such
attorneys, consultants, accountants or other advisors as it may select. All
interpretations, determinations, and actions by the Committee shall be final,
conclusive, and binding upon all parties.

3.3 No Liability; Indemnification. Neither the Board nor any Committee member,
nor any Person acting at the direction of the Board or the Committee, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith with respect to the Plan, any Award or any Award Agreement. The
Company and its Subsidiaries shall pay or reimburse any member of the Committee,
as well as any other Person who takes action on behalf of the Plan, for all
reasonable expenses incurred with respect to the Plan, and to the full extent
allowable under Applicable Law shall indemnify each and every one of them for
any claims, liabilities, and costs (including reasonable attorney’s fees)
arising out of their good faith performance of duties on behalf of the Company
with respect to the Plan. The Company and its Subsidiaries may, but shall not be
required to, obtain liability insurance for this purpose.

 

5.



--------------------------------------------------------------------------------

4. Shares Subject to the Plan

4.1 Share Limitation.

(a) Subject to adjustment pursuant to Section 4.2 and any other applicable
provisions hereof, the maximum aggregate number of shares of Common Stock which
may be issued under all Awards granted to Participants under the Plan shall be
equal to five percent (5%) of the Company’s outstanding Common Stock on the IPO
Date (immediately following) consummation of the initial public offering of the
Company’s Common Stock) plus (i) any reserved shares not issued or subject to
outstanding grants under the Prior Plan on the IPO Date, (ii) shares subject to
stock options that are outstanding on the IPO Date made to employees, officers,
directors and consultants under the Prior Plan other than Excluded Options,
(iii) shares that are subject to stock options (other than the Assumed Grants
(as defined in Section 4.3 below)) granted under the Prior Plan that cease to be
subject to such stock options by forfeiture or otherwise after the IPO Date,
(iv) shares issued under the Prior Plan that are repurchased by the Company at
or below the original issue price, and (v) the number of shares reserved for
Inducement Awards under Section 4.4 below. Up to 40,000,000 shares may be issued
in respect of Incentive Stock Options.

(b) The number of shares of Common Stock available for issuance under the Plan
shall automatically increase on January 1st of each year for a period of ten
years commencing on January 1, 2014 and ending on (and including) January 1,
2023, in an amount equal to five percent (5%) of the total number of shares of
Common Stock outstanding on December 31st of the preceding calendar year.
Notwithstanding the foregoing, the Board may act prior to the first day of any
calendar year, to provide that there shall be no increase in the share reserve
for such calendar year or that the increase in the share reserve for such
calendar year shall be a lesser number of shares of Common Stock than would
otherwise occur pursuant to the preceding sentence. None of the shares available
for issuance pursuant to this Section 4.1(b) may be issued in respect of
Incentive Stock Options.

(c) Shares of Common Stock issued under the Plan may be either authorized but
unissued shares or shares held in the Company’s treasury. Any shares of Common
Stock subject to Awards that are settled in Common Stock shall be counted
against the maximum share limitations of this Section 4.1 as one share of Common
Stock for every share of Common Stock subject thereto, regardless of the number
of shares of Common Stock actually issued to settle the Stock Option or Stock
Appreciation Right upon exercise. To the extent that any Award under the Plan
payable in shares of Common Stock is forfeited, cancelled, returned to the
Company for failure to satisfy vesting requirements or upon the occurrence of
other forfeiture events, or otherwise terminates without payment being made
thereunder, the shares of Common Stock covered thereby will no longer be counted
against the foregoing maximum share limitations and, subject to Section 4.4
below relating to Inducement Awards, may again be made subject to Awards under
the Plan pursuant to such limitations. Shares of Common Stock that otherwise
would have been issued upon the exercise of a Stock Option or in payment with
respect to any other form of Award, that are surrendered in payment or partial
payment of taxes required to be withheld with respect to the exercise of such
Stock Option or the making of such payment, will no longer be counted against
the foregoing maximum share limitations and, subject to Section 4.4 below
relating to Inducement Awards, may again be made subject to Awards under the
Plan pursuant to such limitations.

4.2 Adjustments. If there shall occur any change with respect to the outstanding
shares of Common Stock by reason of any recapitalization, reclassification,
stock dividend, extraordinary dividend, stock split, reverse stock split, or
other distribution with respect to the shares of Common Stock, or any merger,
reorganization, consolidation, combination, spin-off or other similar corporate
change, or any other change affecting the Common Stock, the Committee shall, in
the manner and to the extent that it deems appropriate and equitable to the
Participants and consistent with the terms of the Plan, cause an adjustment to
be made in (i) the maximum numbers and kind of shares provided in Sections 4.1
and 4.4 hereof, (ii) the numbers and kind of shares of Common Stock, units, or
other rights subject to then outstanding Awards, (iii) the price for each share
or unit or other right subject to then outstanding Awards, (iv) the performance
measures or goals relating to the vesting of an Award and (v) any other terms of
an Award that are affected by the event to prevent dilution or enlargement of a
Participant’s rights under an Award. Notwithstanding the foregoing, in the case
of Incentive Stock Options, any such adjustments shall, to the extent
practicable, be made in a manner consistent with the requirements of
Section 424(a) of the Code.

 

6.



--------------------------------------------------------------------------------

4.3 Assumption of Outstanding Prior Plan Grants. On the date of consummation of
the initial public offering of the Company’s Common Stock, outstanding grants
made to employees, officers, directors and consultants under the Prior Plan,
other than Excluded Options, (the “Assumed Grants”) shall be assumed and
governed by this Plan, subject to the terms and conditions of the respective
grant agreements and, to the extent necessary to effect the terms and conditions
of such grant agreements, to the terms and conditions of the Prior Plan, which
are incorporated herein by reference for such purposes.

4.4 Inducement Shares. This Section 4.4 shall apply with respect to the three
hundred fifty thousand (350,000) shares of Common Stock reserved under this Plan
by action of the Committee on June 11, 2014 to be used exclusively for the grant
of Inducement Awards. The persons who are eligible for Inducement Awards shall
consist of Eligible Persons who are Employees and whose potential contribution,
in the judgment of the Committee, will benefit the future success of the Company
and/or an affiliated corporation. Notwithstanding anything to the contrary in
Article 5, an Inducement Award may be granted only to an Eligible Person not
previously an Employee or a Non-Employee Director of the Company, or following a
bona fide period of non-employment, as an inducement material to the
individual’s entering into employment with the Company within the meaning of
Rule 5635(c)(4) of the NASDAQ Listing Rules. In addition, notwithstanding any
other provision of the Plan to the contrary, all such Inducement Awards must be
granted either by a majority of the Company’s independent directors or an
independent compensation committee.

 

5. Participation and Awards

5.1 Designation of Participants. All Eligible Persons are eligible to be
designated by the Committee to receive Awards and become Participants under the
Plan; provided that Inducement Awards may be granted only to Eligible Persons as
provided in Section 4.4. Except as may be limited with respect to Inducement
Awards described in Section 4.4 above, the Committee has the authority, in its
discretion, to determine and designate from time to time those Eligible Persons
who are to be granted Awards, the types of Awards to be granted and the number
of shares of Common Stock or units subject to Awards granted under the Plan. In
selecting Eligible Persons to be Participants and in determining the type and
amount of Awards to be granted under the Plan, the Committee shall consider any
and all factors that it deems relevant or appropriate.

5.2 Determination of Awards. The Committee shall determine the terms and
conditions of all Awards granted to Participants in accordance with its
authority under Section 3.2 hereof. An Award may consist of one type of right or
benefit hereunder or of two or more such rights or benefits granted in tandem or
in the alternative. To the extent deemed appropriate by the Committee, an Award
shall be evidenced by an Award Agreement as described in Section 16.1 hereof.

 

6. Stock Options

6.1 Grant of Stock Option. Subject to Section 4.4 above relating to Inducement
Awards, a Stock Option may be granted to any Eligible Person selected by the
Committee. Subject to the provisions of Section 6.6 hereof and Section 422 of
the Code, each Stock Option shall be designated, in the discretion of the
Committee, as an Incentive Stock Option or as a Nonqualified Stock Option.

6.2 Exercise Price. The exercise price per share of a Stock Option shall not be
less than 100% of the Fair Market Value of a share of Common Stock on the Date
of Grant, subject to adjustments as provided for under Section 4.2, provided
that the Committee may in its discretion specify for any Stock Option an
exercise price per share that is higher than the Fair Market Value on the Date
of Grant. The Exercise Price of any Stock Option granted upon the effectiveness
of an initial public offering of the Common Stock shall be the opening offering
price per share of the Common Stock in connection with such initial public
offering.

6.3 Vesting of Stock Options. The Committee shall in its discretion prescribe
the time or times at which, or the conditions upon which, a Stock Option or
portion thereof shall become vested and/or exercisable. The requirements for
vesting and exercisability of a Stock Option may be based on the continued
Service of the Participant with the Company or a Subsidiary for a specified time
period (or periods) and/or on the attainment of a specified performance goal (or
goals) established by the Committee in its discretion. The Committee may, in its
discretion, accelerate the vesting or exercisability of any Stock Option at any
time. The Committee in its sole

 

7.



--------------------------------------------------------------------------------

discretion may allow a Participant to exercise unvested Nonqualified Stock
Options, in which case the shares of Common Stock then issued shall be
Restricted Stock having analogous vesting restrictions to the unvested
Nonqualified Stock Options.

6.4 Term of Stock Options. The Committee shall in its discretion prescribe in an
Award Agreement the period during which a vested Stock Option may be exercised,
provided that the maximum term of a Stock Option shall be ten (10) years from
the Date of Grant. A Stock Option may be earlier terminated as specified by the
Committee and set forth in an Award Agreement upon or following the termination
of a Participant’s Service with the Company or any Subsidiary, including by
reason of voluntary resignation, death, Disability, termination for Cause or any
other reason. Except as otherwise provided in this Section 6 or in an Award
Agreement as such agreement may be amended from time to time upon authorization
of the Committee, no Stock Option may be exercised at any time during the term
thereof unless the Participant is then in the Service of the Company or one of
its Subsidiaries. Notwithstanding the foregoing, unless an Award Agreement
provides otherwise:

(a) If a Participant who holds a Stock Option incurs a termination of Service
with the Company (including, if applicable, any of its Subsidiaries) by reason
of his or her death, such Stock Option may, to the extent then exercisable, be
exercised by such Participant’s estate or any person who acquires the right to
exercise such Stock Option by bequest or inheritance at any time in accordance
with its terms for up to one year after the date of such Participant’s death
(but in no event after the earlier of the expiration of the term of such Stock
Option or such time as the Stock Option is otherwise canceled or terminated in
accordance with its terms). Upon expiration of such one-year period, no portion
of the Stock Option held by such Participant shall be exercisable and the Stock
Option shall be deemed to be canceled, forfeited and of no further force or
effect.

(b) If a Participant who holds a Stock Option incurs a termination of Service
with the Company (including, if applicable, any of its Subsidiaries) by reason
of his or her Disability, such Stock Option may, to the extent then exercisable,
be exercised by the Participant or his or her personal representative at any
time in accordance with its terms for up to one year after the date of such
Participant’s termination of Service (but in no event after the earlier of the
expiration of the term of such Stock Option or such time as the Stock Option is
otherwise canceled or terminated in accordance with its terms). Upon expiration
of such one-year period, no portion of the Stock Option held by such Participant
shall be exercisable and the Stock Option shall be deemed to be canceled,
forfeited and of no further force or effect.

(c) If a Participant who holds a Stock Option incurs a termination of Service
with the Company (including, if applicable, any of its Subsidiaries) for any
reason other than death, Disability or Cause, such Stock Option may, to the
extent then exercisable, be exercised up until ninety (90) days following such
termination of Service (but in no event after the earlier of the expiration of
the term of such Stock Option or such time as the Stock Option is otherwise
canceled or terminated in accordance with its terms). Upon expiration of such
90-day period, no portion of the Stock Option held by such Participant shall be
exercisable and the Stock Option shall be deemed to be canceled, forfeited and
of no further force or effect.

6.5 Stock Option Exercise. Subject to such terms and conditions as shall be
specified in an Award Agreement, a Stock Option may be exercised in whole or in
part at any time during the term thereof by notice in the form required by the
Company, and payment of the aggregate exercise price by certified or bank check,
or such other means as the Committee may accept. As set forth in an Award
Agreement or otherwise determined by the Committee, in its sole discretion, at
or after grant, payment in full or in part of the exercise price of an Option
may be made: (i) in the form of shares of Common Stock that have been held by
the Participant for such period as the Committee may deem appropriate for
accounting purposes or otherwise, valued at the Fair Market Value of such shares
on the date of exercise; (ii) by surrendering to the Company shares of Common
Stock otherwise receivable on exercise of the Option; (iii) by a cashless
exercise program implemented by the Committee in connection with the Plan;
and/or (iv) by such other method as may be approved by the Committee and set
forth in an Award Agreement. Subject to any governing rules or regulations, as
soon as practicable after receipt of written notification of exercise and full
payment of the exercise price and satisfaction of any applicable tax withholding
pursuant to Section 17.5, the Company shall deliver to the Participant evidence
of book entry shares of Common Stock, or upon the Participant’s request, Common
Stock certificates in an appropriate amount based upon the number of shares of
Common Stock purchased under the Option. Unless otherwise determined by the
Committee, all payments under all of the methods indicated above shall be paid
in United States dollars or shares of Common Stock, as applicable.

 

8.



--------------------------------------------------------------------------------

6.6 Additional Rules for Incentive Stock Options.

(a) Eligibility. An Incentive Stock Option may only be granted to an Eligible
Person who is considered an employee under Treasury Regulation §1.421-7(h) of
the Company or any Subsidiary. No Inducement Awards may be treated as Incentive
Stock Options.

(b) Annual Limits. No Incentive Stock Option shall be granted to an Eligible
Person as a result of which the aggregate Fair Market Value (determined as of
the Date of Grant) of the stock with respect to which Incentive Stock Options
are exercisable for the first time in any calendar year under the Plan and any
other stock option plans of the Company or any Subsidiary would exceed $100,000,
determined in accordance with Section 422(d) of the Code. This limitation shall
be applied by taking Incentive Stock Options into account in the order in which
granted.

(c) Ten Percent Stockholders. If a Stock Option granted under the Plan is
intended to be an Incentive Stock Option, and if the Participant, at the time of
grant, owns stock possessing ten percent or more of the total combined voting
power of all classes of Common Stock of the Company or any Subsidiary, then
(A) the Stock Option exercise price per share shall in no event be less than
110% of the Fair Market Value of the Common Stock on the date of such grant and
(B) such Stock Option shall not be exercisable after the expiration of five
(5) years following the date such Stock Option is granted.

(d) Termination of Employment. An Award of an Incentive Stock Option shall
provide that such Stock Option may be exercised not later than three (3) months
following termination of employment of the Participant with the Company and all
Subsidiaries, or not later than one (1) year following death or a permanent and
total disability within the meaning of Section 22(e)(3) of the Code, as and to
the extent determined by the Committee to comply with the requirements of
Section 422 of the Code.

(e) Disqualifying Dispositions. If shares of Common Stock acquired by exercise
of an Incentive Stock Option are disposed of within two (2) years following the
Date of Grant or one (1) year following the transfer of such shares to the
Participant upon exercise, the Participant shall, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Company may reasonably require.

 

7. Stock Appreciation Rights

7.1 Grant of Stock Appreciation Rights. Subject to Section 4.4 above relating to
Inducement Awards, a Stock Appreciation Right may be granted to any Eligible
Person selected by the Committee. Stock Appreciation Rights may be granted on a
basis that allows for the exercise of the right by the Participant or that
provides for the automatic payment of the right upon a specified date or event.

7.2 Base Price. The base price of a Stock Appreciation Right shall be determined
by the Committee in its sole discretion; provided, however, that the base price
for any grant of a Stock Appreciation Right shall not be less than 100% of the
Fair Market Value of a share of Common Stock on the Date of Grant, subject to
adjustments as provided for under Section 4.2.

7.3 Vesting Stock Appreciation Rights. The Committee shall in its discretion
prescribe the time or times at which, or the conditions upon which, a Stock
Appreciation Right or portion thereof shall become vested and/or exercisable.
The requirements for vesting and exercisability of a Stock Appreciation Right
may be based on the continued Service of a Participant with the Company or a
Subsidiary for a specified time period (or periods) or on the attainment of a
specified performance goal (or goals) established by the Committee in its
discretion. The Committee may, in its discretion, accelerate the vesting or
exercisability of any Stock Appreciation Right at any time.

7.4 Term of Stock Appreciation Rights. The Committee shall in its discretion
prescribe in an Award Agreement the period during which a vested Stock
Appreciation Right may be exercised, provided that the maximum term of a Stock
Appreciation Right shall be ten (10) years from the Date of Grant. A Stock
Appreciation

 

9.



--------------------------------------------------------------------------------

Right may be earlier terminated as specified by the Committee and set forth in
an Award Agreement upon or following the termination of a Participant’s Service
with the Company or any Subsidiary, including by reason of voluntary
resignation, death, Disability, termination for Cause or any other reason.
Except as otherwise provided in this Section 7 or in an Award Agreement as such
agreement may be amended from time to time upon authorization of the Committee,
no Stock Appreciation Right may be exercised at any time during the term thereof
unless the Participant is then in the Service of the Company or one of its
Subsidiaries.

7.5 Payment of Stock Appreciation Rights. Subject to such terms and conditions
as shall be specified in an Award Agreement, a vested Stock Appreciation Right
may be exercised in whole or in part at any time during the term thereof by
notice in the form required by the Company and payment of any exercise price.
Upon the exercise of a Stock Appreciation Right and payment of any applicable
exercise price, a Participant shall be entitled to receive an amount determined
by multiplying: (i) the excess of the Fair Market Value of a share of Common
Stock on the date of exercise of the Stock Appreciation Right over the base
price of such Stock Appreciation Right, by (ii) the number of shares as to which
such Stock Appreciation Right is exercised. Payment of the amount determined
under the immediately preceding sentence may be made, as approved by the
Committee and set forth in the Award Agreement, in shares of Common Stock valued
at their Fair Market Value on the date of exercise, in cash, or in a combination
of shares of Common Stock and cash, subject to applicable tax withholding
requirements set forth in Section 17.5. If Stock Appreciation Rights are settled
in shares of Common Stock, then as soon as practicable following the date of
settlement the Company shall deliver to the Participant evidence of book entry
shares of Common Stock, or upon the Participant’s request, Common Stock
certificates in an appropriate amount.

 

8. Restricted Stock Awards

8.1 Grant of Restricted Stock Awards. Subject to Section 4.4 above relating to
Inducement Awards, a Restricted Stock Award may be granted to any Eligible
Person selected by the Committee. The Committee may require the payment by the
Participant of a specified purchase price in connection with any Restricted
Stock Award. The Committee may provide in an Award Agreement for the payment of
dividends and distributions to the Participant at such times as paid to
stockholders generally or at the times of vesting or other payment of the
Restricted Stock Award. If any dividends or distributions are paid in stock
while a Restricted Stock Award is subject to restrictions under Section 8.3 of
the Plan or Code Section 162(m), the dividends or other distributions shares
shall be subject to the same restrictions on transferability as the shares of
Common Stock to which they were paid unless otherwise set forth in the Award
Agreement. The Committee may also subject the grant of any Restricted Stock
Award to the execution of a voting agreement with the Company or with any
Affiliate of the Company.

8.2 Vesting Requirements. The restrictions imposed on shares of Common Stock
granted under a Restricted Stock Award shall lapse in accordance with the
vesting requirements specified by the Committee in the Award Agreement. Upon
vesting of a Restricted Stock Award, such Award shall be subject to the tax
withholding requirement set forth in Section 17.5. The requirements for vesting
of a Restricted Stock Award may be based on the continued Service of the
Participant with the Company or its Subsidiaries for a specified time period (or
periods) or on the attainment of a specified performance goal (or goals)
established by the Committee in its discretion. The Committee may, in its
discretion, accelerate the vesting of a Restricted Stock Award at any time. If
the vesting requirements of a Restricted Stock Award shall not be satisfied, the
Award shall be forfeited and the shares of Common Stock subject to the Award
shall be returned to the Company. In the event that the Participant paid any
purchase price with respect to such forfeited shares, unless otherwise provided
by the Committee in an Award Agreement, the Company will refund to the
Participant the lesser of (i) such purchase price and (ii) the Fair Market Value
of such shares on the date of forfeiture.

8.3 Restrictions. Shares granted under any Restricted Stock Award may not be
transferred, assigned or subject to any encumbrance, pledge, or charge until all
applicable restrictions are removed or have expired, unless otherwise allowed by
the Committee. The Committee may require in an Award Agreement that certificates
representing the shares granted under a Restricted Stock Award bear a legend
making appropriate reference to the restrictions imposed, and that certificates
representing the shares granted or sold under a Restricted Stock Award will
remain in the physical custody of an escrow holder until all restrictions are
removed or have expired.

 

10.



--------------------------------------------------------------------------------

8.4 Rights as Stockholder. Subject to the foregoing provisions of this Section 8
and the applicable Award Agreement, the Participant to whom a Restricted Stock
Award is made shall have all rights of a stockholder with respect to the shares
granted to the Participant under the Restricted Stock Award, including the right
to vote the shares and receive all dividends and other distributions paid or
made with respect thereto, unless the Committee determines otherwise at the time
the Restricted Stock Award is granted.

8.5 Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within 30 days following the Date of Grant, a copy of
such election with the Company (directed to the Secretary thereof) and with the
Internal Revenue Service, in accordance with the regulations under Section 83 of
the Code. The Committee may provide in an Award Agreement that the Restricted
Stock Award is conditioned upon the Participant’s making or refraining from
making an election with respect to the Award under Section 83(b) of the Code.

 

9. Stock Unit Awards

9.1 Grant of Stock Unit Awards. Subject to Section 4.4 above relating to
Inducement Awards, a Stock Unit Award may be granted to any Eligible Person
selected by the Committee. The value of each stock unit under a Stock Unit Award
is equal to the Fair Market Value of the Common Stock on the applicable date or
time period of determination, as specified by the Committee. A Stock Unit Award
shall be subject to such restrictions and conditions as the Committee shall
determine. A Stock Unit Award may be granted together with a dividend equivalent
right with respect to the shares of Common Stock subject to the Award, which may
be accumulated and may be deemed reinvested in additional stock units, as
determined by the Committee in its discretion. If any dividend equivalents are
paid while a Stock Unit Award is subject to restrictions under Section 9 of the
Plan or Code Section 162(m), the dividend equivalents shall be subject to the
same restrictions on transferability as the Stock Units to which they were paid,
unless otherwise set forth in the Award Agreement.

9.2 Vesting of Stock Unit Awards. On the Date of Grant, the Committee shall, in
its discretion, determine any vesting requirements with respect to a Stock Unit
Award, which shall be set forth in the Award Agreement. The requirements for
vesting of a Stock Unit Award may be based on the continued Service of the
Participant with the Company or its Subsidiaries for a specified time period (or
periods) or on the attainment of a specified performance goal (or goals)
established by the Committee in its discretion. The Committee may, in its
discretion, accelerate the vesting of a Stock Unit Award at any time. A Stock
Unit Award may also be granted on a fully vested basis, with a deferred payment
date as may be determined by the Committee or elected by the Participant in
accordance with rules established by the Committee.

9.3 Payment of Stock Unit Awards. A Stock Unit Award shall become payable to a
Participant at the time or times determined by the Committee and set forth in
the Award Agreement, which may be upon or following the vesting of the Award.
Payment of a Stock Unit Award may be made, at the discretion of the Committee,
in cash or in shares of Common Stock, or in a combination thereof as described
in the Award Agreement, subject to applicable tax withholding requirements set
forth in Section 17.5. Any cash payment of a Stock Unit Award shall be made
based upon the Fair Market Value of the Common Stock, determined on such date or
over such time period as determined by the Committee. Notwithstanding the
foregoing, unless specified otherwise in the Award Agreement, any Stock Unit,
whether settled in Common Stock or cash, shall be paid no later than two and
one-half months after the later of the calendar year or fiscal year in which the
Stock Units vest. If Stock Unit Awards are settled in shares of Common Stock,
then as soon as practicable following the date of settlement, the Company shall
deliver to the Participant evidence of book entry shares of Common Stock, or
upon the Participant’s request, Common Stock certificates in an appropriate
amount.

 

10. Performance Shares

10.1 Grant of Performance Shares. Subject to Section 4.4 above relating to
Inducement Awards, Performance Shares may be granted to any Eligible Person
selected by the Committee. A Performance Share Award shall be subject to such
restrictions and condition as the Committee shall specify. A Performance Share
Award may be granted with a dividend equivalent right with respect to the shares
of Common Stock subject to the Award, which may be accumulated and may be deemed
reinvested in additional stock units, as determined by the Committee in its
discretion.

 

11.



--------------------------------------------------------------------------------

10.2 Value of Performance Shares. Each Performance Share shall have an initial
value equal to the Fair Market Value of a Share on the Grant Date. The Committee
shall set performance goals in its discretion that, depending on the extent to
which they are met over a specified time period, shall determine the number of
Performance Shares that shall be paid to a Participant.

10.3 Earning of Performance Shares. After the applicable time period has ended,
the number of Performance Shares earned by the Participant over such time period
shall be determined as a function of the extent to which the applicable
corresponding performance goals have been achieved. This determination shall be
made solely by the Committee. The Committee may, in its discretion, waive any
performance or vesting conditions relating to a Performance Share Award.

10.4 Form and Timing of Payment of Performance Shares. The Committee shall pay
at the close of the applicable Performance Period, or as soon as practicable
thereafter, any earned Performance Shares in the form of cash or in shares of
Common Stock or in a combination thereof, as specified in a Participant’s Award
Agreement, subject to applicable tax withholding requirements set forth in
Section 17.5. Notwithstanding the foregoing, all Performance Shares shall be
paid no later than two and one-half months following the later of the calendar
year or fiscal year in which such Performance Shares vest. Any shares of Common
Stock paid to a Participant under this Section 10.4 may be subject to any
restrictions deemed appropriate by the Committee. If Performance Shares are
settled in shares of Common Stock, then as soon as practicable following the
date of settlement the Company shall deliver to the Participant evidence of book
entry shares of Common Stock, or upon the Participant’s request, Common Stock
certificates in an appropriate amount.

 

11. Performance Units

11.1 Grant of Performance Units. Subject to Section 4.4 above relating to
Inducement Awards, Performance Units may be granted to any Eligible Person
selected by the Committee. A Performance Unit Award shall be subject to such
restrictions and condition as the Committee shall specify in a Participant’s
Award Agreement.

11.2 Value of Performance Units. Each Performance Unit shall have an initial
notional value equal to a dollar amount determined by the Committee, in its sole
discretion. The Committee shall set performance goals in its discretion that,
depending on the extent to which they are met over a specified time period, will
determine the number of Performance Units that shall be settled and paid to the
Participant.

11.3 Earning of Performance Units. After the applicable time period has ended,
the number of Performance Units earned by the Participant, and the amount
payable in cash, in shares or in a combination thereof, over such time period
shall be determined as a function of the extent to which the applicable
corresponding performance goals have been achieved. This determination shall be
made solely by the Committee. The Committee may, in its discretion, waive any
performance or vesting conditions relating to a Performance Unit Award

11.4 Form and Timing of Payment of Performance Units. The Committee shall pay at
the close of the applicable Performance Period, or as soon as practicable
thereafter, any earned Performance Units in the form of cash or in shares of
Common Stock or in a combination thereof, as specified in a Participant’s Award
Agreement, subject to applicable tax withholding requirements set forth in
Section 17.5. Notwithstanding the foregoing, all Performance Units shall be paid
no later than two and one-half months following the later of the calendar year
or fiscal year in which such Performance Units vest. Any shares of Common Stock
paid to a Participant under this Section 11.4 may be subject to any restrictions
deemed appropriate by the Committee. If Performance Units are settled in shares
of Common Stock, then as soon as practicable following the date of settlement
the Company shall deliver to the Participant evidence of book entry shares of
Common Stock, or upon the Participant’s request, Common Stock certificates in an
appropriate amount.

 

12. Incentive Bonus Awards

12.1 Incentive Bonus Awards. The Committee, at its discretion, may grant
Incentive Bonus Awards to such Participants as it may designate from time to
time. The terms of a Participant’s Incentive Bonus Award shall be set forth in
the Participant’s Award Agreement. Each Award Agreement shall specify such
general terms and conditions as the Committee shall determine.

 

12.



--------------------------------------------------------------------------------

12.2 Incentive Bonus Award Performance Criteria. The determination of Incentive
Bonus Awards for a given year or years may be based upon the attainment of
specified levels of Company or Subsidiary performance as measured by
pre-established, objective performance criteria determined at the discretion of
the Committee, including any or all of the Performance Measures set forth in
Exhibit A hereto. The Committee shall (i) select those Participants who shall be
eligible to receive an Incentive Bonus Award, (ii) determine the performance
period, (iii) determine target levels of performance, and (iv) determine the
level of Incentive Bonus Award to be paid to each selected Participant upon the
achievement of each performance level. The Committee generally shall make the
foregoing determinations prior to the commencement of services to which an
Incentive Bonus Award relates (or for Incentive Bonus Awards intended to satisfy
Code Section 162(m), within the permissible time period established for
exemption under Code Section 162(m) and the regulations promulgated thereunder),
to the extent applicable, and while the outcome of the performance goals and
targets is uncertain.

12.3 Payment of Incentive Bonus Awards.

(a) Incentive Bonus Awards shall be paid in cash or Common Stock, as set forth
in a Participant’s Award Agreement. Payments shall be made following a
determination by the Committee that the performance targets were attained and
shall be made within two and one-half months after the later of the end of the
fiscal or calendar year in which the Incentive Award is no longer subject to a
substantial risk of forfeiture.

(b) The amount of an Incentive Bonus Award to be paid upon the attainment of
each targeted level of performance shall equal a percentage of a Participant’s
base salary for the fiscal year, a fixed dollar amount, or such other formula,
as determined by the Committee.

 

13. Other Cash-Based Awards and Other Stock-Based Awards

13.1 Other Cash-Based and Stock-Based Awards. The Committee may grant other
types of equity-based or equity-related Awards not otherwise described by the
terms of this Plan (including the grant or offer for sale of unrestricted
Shares) in such amounts and subject to such terms and conditions, as the
Committee shall determine. Such Awards may involve the transfer of actual shares
of Common Stock to a Participant, or payment in cash or otherwise of amounts
based on the value of shares of Common Stock. In addition, the Committee, at any
time and from time to time, may grant Cash-Based Awards to a Participant in such
amounts and upon such terms as the Committee shall determine, in its sole
discretion.

13.2 Value of Cash-Based Awards and Other Stock-Based Awards. Each Other
Stock-Based Award shall be expressed in terms of shares of Common Stock or units
based on shares of Common Stock, as determined by the Committee, in its sole
discretion. Each Other Cash-Based Award shall specify a payment amount or
payment range as determined by the Committee, in its sole discretion. If the
Committee exercises its discretion to establish performance goals, the value of
Other Cash-Based Awards that shall be paid to the Participant will depend on the
extent to which such performance goals are met.

13.3 Payment of Cash-Based Awards and Other Stock-Based Awards. Payment, if any,
with respect to Other Cash-Based Awards and Other Stock-Based Award shall be
made in accordance with the terms of the Award, in cash or Shares as the
Committee determines.

 

14. Code Section 162(m) Awards

14.1 Awards Granted Under Code Section 162(m). The Committee, at its discretion,
may designate that a Restricted Stock, Stock Unit, Performance Share,
Performance Unit, Incentive Bonus, Other Stock Award or Other Cash Award shall
be granted as a Code Section 162(m) Award. Such an Award must comply with the
following additional requirements, which shall control over any other provision
that pertains to such Award.

 

13.



--------------------------------------------------------------------------------

14.2 Performance Measures.

(a) Each Code Section 162(m) Award shall be based upon the attainment of
specified levels of pre-established, objective Performance Measures that are
intended to satisfy the performance based compensation exemption requirements of
Code Section 162(m) and the regulations promulgated thereunder. Further, at the
discretion of the Committee, an Award also may be subject to goals and
restrictions in addition to the Performance Measures.

(b) “Performance Measures” means the measures of performance of the Company and
its Subsidiaries used to determine a Participant’s entitlement to an Award under
the Plan. Such performance measures shall have the same meanings as used in the
Company’s financial statements, or, if such terms are not used in the Company’s
financial statements, they shall have the meaning applied pursuant to generally
accepted accounting principles, or as used generally in the Company’s industry.
Performance Measures shall be calculated with respect to the Company and each
Subsidiary consolidated therewith for financial reporting purposes or such
division or other business unit as may be selected by the Committee. For
purposes of the Plan, the Performance Measures shall be calculated in accordance
with generally accepted accounting principles to the extent applicable, but,
unless otherwise determined by the Committee, prior to the accrual or payment of
any Award under this Plan for the same performance period and excluding the
effect (whether positive or negative) of any change in accounting standards or
any extraordinary, unusual or nonrecurring item, as determined by the Committee,
occurring after the establishment of the performance goals. Performance Measures
shall be based on one or more of the criteria set forth in Exhibit A which is
hereby incorporated by reference, as determined by the Committee.

(c) For each Code Section 162(m) Award, the Committee shall (i) select the
Participant who shall be eligible to receive a Code Section 162(m) Award,
(ii) determine the applicable performance period, (iii) determine the target
levels of the Company or Subsidiary Performance Measures, and (iv) determine the
number of shares of Common Stock or cash or other property (or combination
thereof) subject to an Award to be paid to each selected Participant. The
Committee shall make the foregoing determinations prior to the commencement of
services to which an Award relates (or within the permissible time period
established under Code Section 162(m)) and while the outcome of the performance
goals and targets is uncertain.

14.3 Attainment of Code Section 162(m) Goals.

(a) After each performance period, the Committee shall certify in writing (which
may include the written minutes for any meeting of the Committee): (i) if the
Company has attained the performance targets, and (ii) the number of shares
pursuant to the Award that are to become freely transferable, if applicable, or
the cash or other property payable under the Award. The Committee shall have no
discretion to waive all or part of the conditions, goals and restrictions
applicable to the receipt of full or partial payment of an Award except in the
case of a Change in Control of the Corporation or the death or Disability of a
Participant.

(b) Notwithstanding the foregoing, the Committee may, in its discretion, reduce
any Award based on such factors as may be determined by the Committee,
including, without limitation, a determination by the Committee that such a
reduction is appropriate in light of pay practices of competitors, or the
performance of the Company, a Subsidiary or a Participant relative to the
performance of competitors, or performance with respect to the Company’s
strategic business goals.

14.4 Individual Participant Limitations. Subject to adjustment as provided in
Section 4.2, with respect to Awards intended to be Code Section 162(m) Awards
and Stock Option and Stock Appreciation Rights Awards intended to be exempt from
the deductibility limitation in Code Section 162(m), no Participant in any one
fiscal year of the Company may be granted Stock Options, Stock Appreciation
Rights, Restricted Stock, Stock Units, Performance Shares Awards, Incentive
Bonus Awards and Other Stock Based Awards that are denominated in shares of
Common Stock with respect to more than sixteen million (16,000,000) shares in
the aggregate. The maximum dollar value payable to any Participant in any one
(1) fiscal year of the Company with respect to Stock Units, Performance Units or
Incentive Bonus Awards or Other Stock-Based Awards that may be settled in cash
or other property (other than Common Stock) is $2,000,000. If an Award is
cancelled, the cancelled Award shall continue to be counted towards the
applicable limitations.

 

14.



--------------------------------------------------------------------------------

15. Change in Control

15.1 Effect of Change in Control.

(a) The Committee may, at the time of the grant of an Award and as set forth in
an Award Agreement, provide for the effect of a “Change in Control” on an Award.
Such provisions may include any one or more of the following: (i) the
acceleration or extension of time periods for purposes of exercising, vesting
in, or realizing gain from any Award, (ii) the elimination or modification of
performance or other conditions related to the payment or other rights under an
Award, (iii) provision for the cash settlement of an Award for an equivalent
cash value, as determined by the Committee, or (iv) such other modification or
adjustment to an Award as the Committee deems appropriate to maintain and
protect the rights and interests of Participants upon or following a Change in
Control. To the extent necessary for compliance with Section 409A of the Code,
an Award Agreement shall provide that an Award subject to the requirements of
Section 409A that would otherwise become payable upon a Change in Control shall
only become payable to the extent that the requirements for a “change in
control” for purposes of Section 409A have been satisfied.

(b) Notwithstanding anything to the contrary set forth in the Plan, unless
otherwise provided by an Award Agreement, upon or in anticipation of any Change
in Control, the Committee may, in its sole and absolute discretion and without
the need for the consent of any Participant, take one or more of the following
actions contingent upon the occurrence of that Change in Control: (i) cause any
or all outstanding Stock Options and Stock Appreciation Rights held by
Participants affected by the Change in Control to become vested and immediately
exercisable, in whole or in part; (ii) cause any or all outstanding Restricted
Stock, Stock Units, Performance Shares, Performance Units, Incentive Bonus Award
and any other Award held by Participants affected by the Change in Control to
become non-forfeitable, in whole or in part; (iii) cancel any Stock Option or
Stock Appreciation Right in exchange for a substitute option in a manner
consistent with the requirements of Treasury Regulation. §1.424-1(a)
(notwithstanding the fact that the original Stock Option may never have been
intended to satisfy the requirements for treatment as an Incentive Stock
Option); (iv) cancel any Restricted Stock, Stock Units, Performance Shares or
Performance Units held by a Participant in exchange for restricted stock or
performance shares of or stock or performance units in respect of the capital
stock of any successor corporation; (v) redeem any Restricted Stock held by a
Participant affected by the Change in Control for cash and/or other substitute
consideration with a value equal to the Fair Market Value of an unrestricted
share of Common Stock on the date of the Change in Control; (vi) cancel any
Stock Option or Stock Appreciation Right held by a Participant affected by the
Change in Control in exchange for cash and/or other substitute consideration
with a value equal to (A) the number of shares of Common Stock subject to that
Stock Option or Stock Appreciation Right, multiplied by (B) the difference, if
any, between the Fair Market Value per share of Common Stock on the date of the
Change in Control and the exercise price of that Stock Option or Stock
Appreciation Right; provided, that if the Fair Market Value per share of Common
Stock on the date of the Change in Control does not exceed the exercise price of
any such Stock Option or Stock Appreciation Right, the Committee may cancel that
Stock Option or Stock Appreciation Right without any payment of consideration
therefor; (vii) cancel any Stock Unit or Performance Unit held by a Participant
affected by the Change in Control in exchange for cash and/or other substitute
consideration with a value equal to the Fair Market Value per share of Common
Stock on the date of the Change in Control (provided that such cancelation and
exchange does not violate Section 409A of the Code); or (ix) make such other
modifications, adjustments or amendments to outstanding Awards or this Plan as
the Committee deems necessary or appropriate.

 

16. General Provisions

16.1 Award Agreement. To the extent deemed necessary by the Committee, an Award
under the Plan shall be evidenced by an Award Agreement in a written or
electronic form approved by the Committee setting forth the number of shares of
Common Stock or units subject to the Award, the exercise price, base price, or
purchase price of the Award, the time or times at which an Award will become
vested, exercisable or payable and the term of the Award. The Award Agreement
may also set forth the effect on an Award of termination of Service under
certain circumstances. The Award Agreement shall be subject to and incorporate,
by reference or otherwise, all of the applicable terms and conditions of the
Plan, and may also set forth other terms and conditions applicable to the Award
as determined by the Committee consistent with the limitations of the Plan.
Award Agreements evidencing Incentive Stock Options shall contain such terms and
conditions as may be necessary to meet the applicable provisions of Section 422
of the Code. The grant of an Award under the Plan shall not confer any rights
upon the Participant holding such Award other than such terms, and subject to
such conditions, as are specified in the Plan as being applicable to such type
of Award (or to all Awards) or as are expressly set forth in the Award
Agreement.

 

15.



--------------------------------------------------------------------------------

16.2 Forfeiture Events/Representations. The Committee may specify in an Award
Agreement at the time of the Award that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events shall include, but shall not be limited to, termination of
Service for Cause, violation of material Company policies, breach of
noncompetition, confidentiality or other restrictive covenants that may apply to
the Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company. The Committee may also specify in an
Award Agreement that the Participant’s rights, payments and benefits with
respect to an Award shall be conditioned upon the Participant making a
representation regarding compliance with noncompetition, confidentiality or
other restrictive covenants that may apply to the Participant and providing that
the Participant’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment on account of a
breach of such representation. In addition and without limitation of the
foregoing, any amounts paid hereunder shall be subject to recoupment in
accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any “clawback” policy adopted by
the Company or as is otherwise required by applicable law or stock exchange
listing condition.

16.3 No Assignment or Transfer; Beneficiaries.

(a) Awards under the Plan shall not be assignable or transferable by the
Participant, except by will or by the laws of descent and distribution, and
shall not be subject in any manner to assignment, alienation, pledge,
encumbrance or charge. Notwithstanding the foregoing, the Committee may provide
in an Award Agreement that the Participant shall have the right to designate a
beneficiary or beneficiaries who shall be entitled to any rights, payments or
other benefits specified under an Award following the Participant’s death.
During the lifetime of a Participant, an Award shall be exercised only by such
Participant or such Participant’s guardian or legal representative. In the event
of a Participant’s death, an Award may, to the extent permitted by the Award
Agreement, be exercised by the Participant’s beneficiary as designated by the
Participant in the manner prescribed by the Committee or, in the absence of an
authorized beneficiary designation, by the legatee of such Award under the
Participant’s will or by the Participant’s estate in accordance with the
Participant’s will or the laws of descent and distribution, in each case in the
same manner and to the same extent that such Award was exercisable by the
Participant on the date of the Participant’s death.

(b) Limited Transferability Rights. Notwithstanding anything else in this
Section 16.3 to the contrary, the Committee may in its discretion provide in an
Award Agreement that an Award in the form of a Nonqualified Stock Option,
share-settled Stock Appreciation Right, Restricted Stock, Performance Share or
share-settled Other Stock-Based Award may be transferred, on such terms and
conditions as the Committee deems appropriate, either (i) by instrument to the
Participant’s “Immediate Family” (as defined below), (ii) by instrument to an
inter vivos or testamentary trust (or other entity) in which the Award is to be
passed to the Participant’s designated beneficiaries, or (iii) by gift to
charitable institutions. Any transferee of the Participant’s rights shall
succeed and be subject to all of the terms of the applicable Award Agreement and
the Plan. “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, and shall include adoptive relationships.

16.4 Rights as Stockholder. A Participant shall have no rights as a holder of
shares of Common Stock with respect to any unissued securities covered by an
Award until the date the Participant becomes the holder of record of such
securities. Except as provided in Section 4.2 hereof, no adjustment or other
provision shall be made for dividends or other stockholder rights, except to the
extent that the Award Agreement provides for dividend payments or dividend
equivalent rights.

16.5 Employment or Service. Nothing in the Plan, in the grant of any Award or in
any Award Agreement shall confer upon any Eligible Person or Participant any
right to continue in the Service of the Company or any of its Subsidiaries, or
interfere in any way with the right of the Company or any of its Subsidiaries to
terminate the employment or other service relationship of an Eligible Person or
Participant for any reason at any time.

 

16.



--------------------------------------------------------------------------------

16.6 Fractional Shares. In the case of any fractional share or unit resulting
from the grant, vesting, payment or crediting of dividends or dividend
equivalents under an Award, the Committee shall have the discretionary authority
to (i) disregard such fractional share or unit, (ii) round such fractional share
or unit to the nearest lower or higher whole share or unit, or (iii) convert
such fractional share or unit into a right to receive a cash payment.

16.7 Other Compensation and Benefit Plans. The amount of any compensation deemed
to be received by a Participant pursuant to an Award shall not constitute
includable compensation for purposes of determining the amount of benefits to
which a Participant is entitled under any other compensation or benefit plan or
program of the Company or any Subsidiary, including, without limitation, under
any bonus, pension, profit-sharing, life insurance, salary continuation or
severance benefits plan, except to the extent specifically provided by the terms
of any such plan.

16.8 Plan Binding on Transferees. The Plan shall be binding upon the Company,
its transferees and assigns, and the Participant, the Participant’s executor,
administrator and permitted transferees and beneficiaries. In addition, all
obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

16.9 Foreign Jurisdictions. The Committee may adopt, amend and terminate such
arrangements and grant such Awards, not inconsistent with the intent of the
Plan, as it may deem necessary or desirable to comply with any tax, securities,
regulatory or other laws of other jurisdictions with respect to Awards that may
be subject to such laws. The terms and conditions of such Awards may vary from
the terms and conditions that would otherwise be required by the Plan solely to
the extent the Committee deems necessary for such purpose. Moreover, the Board
may approve such supplements to or amendments, restatements or alternative
versions of the Plan, not inconsistent with the intent of the Plan, as it may
consider necessary or appropriate for such purposes, without thereby affecting
the terms of the Plan as in effect for any other purpose.

16.10 Substitute Awards in Corporate Transactions. Nothing contained in the Plan
shall be construed to limit the right of the Committee to grant Awards under the
Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other corporate transaction, of the business or assets of any
corporation or other entity. Without limiting the foregoing, the Committee may
grant Awards under the Plan to an employee or director of another corporation
who becomes an Eligible Person by reason of any such corporate transaction in
substitution for awards previously granted by such corporation or entity to such
person. The terms and conditions of the substitute Awards may vary from the
terms and conditions that would otherwise be required by the Plan solely to the
extent the Committee deems necessary for such purpose. Any shares of Common
Stock subject to these substitute Awards shall not be counted against any of the
maximum share limitations set forth in the Plan.

16.11 Stockholder Agreements; Restrictions. Upon the grant of any Award or the
distribution of Common Stock pursuant to any Award (as applicable), the
Participant (or legal representative) may be required to become a party to a
Stockholders Agreement and/or related agreement(s), which shall include such
terms and conditions (including without limitation, call rights, drag-along
rights and refusal rights), as may be determined by the Committee in its sole
discretion.

 

17. Legal Compliance

17.1 Securities Laws. No shares of Common Stock will be issued or transferred
pursuant to an Award unless and until all then applicable requirements imposed
by Federal and state securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction, and by any exchanges upon which the
shares of Common Stock may be listed, have been fully met. As a condition
precedent to the issuance of shares pursuant to the grant or exercise of an
Award, the Company may require the Participant to take any reasonable action to
meet such requirements. The Committee may impose such conditions on any shares
of Common Stock issuable under the Plan as it may deem advisable, including,
without limitation, restrictions under the Securities Act, as amended, under the
requirements of any exchange upon which such shares of the same class are then
listed, and under any blue sky or other securities laws applicable to such
shares. The Committee may also require the Participant to

 

17.



--------------------------------------------------------------------------------

represent and warrant at the time of issuance or transfer that the shares of
Common Stock are being acquired only for investment purposes and without any
current intention to sell or distribute such shares. All Common Stock issued
pursuant to the terms of this Plan shall constitute “restricted securities,” as
that term is defined in Rule 144 promulgated pursuant to the Securities Act, and
may not be transferred except in compliance herewith and with the registration
requirements of the Securities Act or an exemption therefrom. Certificates
representing Common Stock acquired pursuant to an Award may bear such legend as
the Company may consider appropriate under the circumstances. If an Award is
made to an Eligible Person who is subject to Chinese jurisdiction, and approval
of the Award by China’s State Administration of Foreign Exchange is needed, the
Award may be converted to cash or other equivalent amount if and to the extent
that such approval is not obtained.

17.2 Incentive Arrangement. The Plan is designed to provide an on-going,
pecuniary incentive for Participants to produce their best efforts to increase
the value of the Company. The Plan is not intended to provide retirement income
or to defer the receipt of payments hereunder to the termination of a
Participant’s employment or beyond. The Plan is thus intended not to be a
pension or welfare benefit plan that is subject to Employee Retirement Income
Security Act of 1974 (“ERISA”), and shall be construed accordingly. All
interpretations and determinations hereunder shall be made on a basis consistent
with the Plan’s status as not an employee benefit plan subject to ERISA.

17.3 Unfunded Plan. The adoption of the Plan and any reservation of shares of
Common Stock or cash amounts by the Company to discharge its obligations
hereunder shall not be deemed to create a trust or other funded arrangement.
Except upon the issuance of Common Stock pursuant to an Award, any rights of a
Participant under the Plan shall be those of a general unsecured creditor of the
Company, and neither a Participant nor the Participant’s permitted transferees
or estate shall have any other interest in any assets of the Company by virtue
of the Plan. Notwithstanding the foregoing, the Company shall have the right to
implement or set aside funds in a grantor trust, subject to the claims of the
Company’s creditors or otherwise, to discharge its obligations under the Plan.

17.4 Section 409A Compliance. To the extent applicable, it is intended that the
Plan and all Awards hereunder comply with the requirements of Section 409A of
the Code, and the Plan and all Award Agreements shall be interpreted and applied
by the Committee in a manner consistent with this intent in order to avoid the
imposition of any additional tax under Section 409A of the Code. In the event
that any provision of the Plan or an Award Agreement is determined by the
Committee to not comply with the applicable requirements of Section 409A of the
Code, the Committee shall have the authority to take such actions and to make
such interpretations or changes to the Plan or an Award Agreement as the
Committee deems necessary to comply with such requirements, provided that the
Committee shall act in a manner that is intended to preserve the economic value
of the Award to the Participant. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalties that may be imposed on any
Participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code. Notwithstanding anything in the Plan to the
contrary, all or part of an Award payment to a Participant who is determined to
constitute a Code Section 409A “Specified Employee” at the time of separation
from service, shall be delayed (if then required) under Code Section 409A, and
paid in an aggregated lump on the first business day after six (6) months have
lapsed following the Participant’s separation from service, or the date of the
Participant’s death, if earlier. Any remaining payments shall be paid on their
regularly scheduled payment dates. For purposes of the Plan and any Agreements
issued under the Plan, the phrases “separation from service,” “termination of
employment” and “employment termination” shall be deemed to mean “separation
from service” as defined by Code Section 409A and regulations thereunder.

17.5 Tax Withholding.

(a) The Company shall have the power and the right to deduct or withhold, or
require a participant to remit to the Company, the minimum statutory amount to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Plan, but in no event shall such deduction or withholding or remittance
exceed the minimum statutory withholding requirements. Notwithstanding the
foregoing, if a minimum statutory amount of withholding does not apply under the
laws of any foreign jurisdiction, the Company may withhold such amount for
remittance to the applicable taxing authority of such jurisdiction as the
Company determines in its discretion, uniformly applied, to be appropriate.

 

18.



--------------------------------------------------------------------------------

(b) A Participant may, in order to fulfill the withholding obligation, tender
previously-acquired shares of Common Stock or have shares of stock withheld from
the exercise, provided that the shares have an aggregate Fair Market Value
sufficient to satisfy in whole or in part the applicable withholding taxes. The
broker-assisted exercise procedure described in Section 6.5 may also be utilized
to satisfy the withholding requirements related to the exercise of a Stock
Option.

(c) Notwithstanding the foregoing, a Participant may not use shares of Common
Stock to satisfy the withholding requirements to the extent that (i) there is a
substantial likelihood that the use of such form of payment or the timing of
such form of payment would subject the Participant to a substantial risk of
liability under Section 16 of the Exchange Act; or (ii) such withholding would
constitute a violation of the provisions of any law or regulation (including the
Sarbanes-Oxley Act of 2002).

17.6 No Guarantee of Tax Consequences. Neither the Company, the Board, the
Committee nor any other Person make any commitment or guarantee that any
federal, state, local or foreign tax treatment will apply or be available to any
Participant or any other person hereunder.

17.7 Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

17.8 Stock Certificates; Book Entry Form. Notwithstanding any provision of the
Plan to the contrary, unless otherwise determined by the Committee or required
by any applicable law, rule or regulation, any obligation set forth in the Plan
pertaining to the delivery or issuance of stock certificates evidencing shares
of Common Stock may be satisfied by having issuance and/or ownership of such
shares recorded on the books and records of the Company (or, as applicable, its
transfer agent or stock plan administrator).

17.9 Governing Law. The Plan and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.

 

18. Effective Date, Amendment and Termination

18.1 Effective Date. The effective date of the Plan shall be the later of
(i) the date on which the Plan is approved by the requisite percentage of the
holders of the Common Stock of the Company; provided, however, that Awards
granted under the Plan subsequent to the approval of the Plan by the Board shall
be valid if such stockholder approval occurs within one year of the date on
which such Board approval occurs, provided that subsection (ii) hereof is
satisfied, and (ii) the date of consummation of the initial public offering of
the Company’s Common Stock.

18.2 Amendment; Termination. The Board may suspend or terminate the Plan (or any
portion thereof) at any time and may amend the Plan at any time and from time to
time in such respects as the Board may deem advisable or in the best interests
of the Company or any Subsidiary; provided, however, that (a) no such amendment,
suspension or termination shall materially and adversely affect the rights of
any Participant under any outstanding Awards, without the consent of such
Participant, (b) to the extent necessary and desirable to comply with any
applicable law, regulation, or stock exchange rule, the Company shall obtain
stockholder approval of any Plan amendment in such a manner and to such a degree
as required, and (c) stockholder approval is required for any amendment to the
Plan that (i) increases the number of shares of Common Stock available for
issuance under the Plan, or (ii) changes the persons or class of persons
eligible to receive Awards. The Plan will continue in effect until terminated in
accordance with this Section 18.2; provided, however, that no Award will be
granted hereunder on or after the 10th anniversary of the date of the Plan’s
initial adoption by the Board; but provided further, that Awards granted prior
to such 10th anniversary may extend beyond that date.

INITIAL BOARD APPROVAL: 5/17/2013

INITIAL STOCKHOLDER APPROVAL: 5/22/2013

DATE OF CONSUMMATION OF IPO: 8/27/2013

 

19.



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE MEASURES

Code Section 162(m) Awards shall be based on the attainment of objective
performance goals that are established by the Committee and relate to one or
more Performance Measures, in each case on specified date or over any period, up
to 10 years, as determined by the Committee.

“Performance Measures” means the following business criteria (or any combination
thereof) with respect to one or more of the Company, any Subsidiary or any
division or operating unit thereof:

 

  •   pre-tax income,

 

  •   after-tax income,

 

  •   net income (meaning net income as reflected in the Company’s financial
reports for the applicable period, on an aggregate, diluted and/or per share
basis, or economic net income),

 

  •   operating income or profit,

 

  •   cash flow, free cash flow, cash flow return on investment (discounted or
otherwise), net cash provided by operations, or cash flow in excess of cost of
capital,

 

  •   earnings per share (basic or diluted),

 

  •   return on equity,

 

  •   returns on sales or revenues,

 

  •   return on invested capital or assets (gross or net),

 

  •   cash, funds or earnings available for distribution,

 

  •   appreciation in the fair market value of the Common Stock,

 

  •   operating expenses,

 

  •   implementation or completion of critical projects or processes,

 

  •   return on investment,

 

  •   total return to stockholders (meaning the aggregate Common Stock price
appreciation and

 

  •   dividends paid (assuming full reinvestment of dividends) during the
applicable period),

 

  •   net earnings growth,

 

  •   stock appreciation (meaning an increase in the price or value of the
Common Stock after the date of grant of an award and during the applicable
period),

 

  •   related return ratios,

 

  •   increase in revenues,

 

  •   the Company’s published ranking against its peer group of real estate
investment trusts based on total stockholder return,

 

20.



--------------------------------------------------------------------------------

  •   net earnings,

 

  •   changes (or the absence of changes) in the per share or aggregate market
price of the Company’s Common Stock,

 

  •   number of securities sold,

 

  •   earnings before or after any one or more of the following items: interest,
taxes, depreciation or amortization, as reflected in the Company’s financial
reports for the applicable period,

 

  •   total revenue growth (meaning the increase in total revenues after the
date of grant of an award and during the applicable period, as reflected in the
Company’s financial reports for the applicable period),

 

  •   economic value created,

 

  •   operating margin or profit margin,

 

  •   Share price or total shareholder return,

 

  •   cost targets, reductions and savings, productivity and efficiencies,

 

  •   strategic business criteria, consisting of one or more objectives based on
meeting objectively determinable specified market penetration, geographic
business expansion, investor satisfaction, employee satisfaction, human
resources management, supervision of litigation, information technology, and
goals relating to acquisitions, divestitures, joint ventures and similar
transactions, and budget comparisons,

 

  •   objectively determinable personal professional objectives, including any
of the foregoing performance goals, the implementation of policies and plans,
the negotiation of transactions, the development of long term business goals,
formation of joint ventures, research or development collaborations, and the
completion of other corporate transactions, and

 

  •   any combination of, or a specified increase or improvement in, any of the
foregoing.

Where applicable, the Performance Measures may be expressed in terms of
attaining a specified level of the particular criteria or the attainment of a
percentage increase or decrease in the particular criteria, and may be applied
to one or more of the Company, a Subsidiary or affiliate, or a division or
strategic business unit of the Company, or may be applied to the performance of
the Company relative to a market index, a group of other companies or a
combination thereof, all as determined by the Committee.

The Performance Measures may include a threshold level of performance below
which no payment shall be made (or no vesting shall occur), levels of
performance at which specified payments shall be made (or specified vesting
shall occur), and a maximum level of performance above which no additional
payment shall be made (or at which full vesting shall occur).

Except as otherwise expressly provided, all financial terms are used as defined
under Generally Accepted Accounting Principles (“GAAP”) and all determinations
shall be made in accordance with GAAP, as applied by the Company in the
preparation of its periodic reports to stockholders.

To the extent permitted by Section 162(m) of the Code, unless the Committee
provides otherwise at the time of establishing the performance goals, for each
fiscal year of the Company, the Committee shall have the authority to make
equitable adjustments to the Performance Measures in recognition of unusual or
non-recurring events affecting the Company or any Subsidiary or affiliate or the
financial statements of the Company or any Subsidiary or affiliate and may
provide for objectively determinable adjustments, as determined in accordance
with GAAP, to any of the Performance Measures described above for one or more of
the items of gain, loss, profit or expense: (A) determined to be extraordinary
or unusual in nature or infrequent in occurrence, (B) related to the

 

21.



--------------------------------------------------------------------------------

disposal of a segment of a business, (C) related to a change in accounting
principle under GAAP or a change in applicable laws or regulations, (D) related
to discontinued operations that do not qualify as a segment of a business under
GAAP, and (E) attributable to the business operations of any entity acquired by
the Company during the fiscal year.

 

22.